Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112.


Claims 29-106 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding amended claim 29, lines 11-12, “the interacting portion is bias to a pre-deformation configuration” is vague and indefinite and in contradiction to claim 19, lines 16-20  which defines  “deformation” is due to forwardly displacement or essentially ”bias” after pre-deformation stage.   The interacting portion is NOT biased to a pre-deformed configuration (figure 2) as recited in claim 29, lines 11-12.  The claimed “pre-deformation”/“predeflection” configuration or before deformation/deflection state of the material of the interaction portion, there is no “urging” or biasing force introduced and thus there can be no “bias”.  The material itself is in a static state.  The bias or force is nonexistent.  
Indeed, applicant defines “a pre-deformation configuration” as “the extending of the interacting portion from the front-facing surface is with the effect that the interacting portion is tapering rearwardly from the front-facing surface” (see figure 2) where there’s no force on the interacting portion.  Applicant then goes to recite “at least a portion of the interacting portion is deformable from the pre-deformation configuration for effectuating transitioning of the interacting portion to an interference-effective deformed configuration, wherein the transitioning includes a forwardly displacement of the first panel-defined interacting counterpart” (see claim 19, lines 16-20).   Thus biasing exists during the deformation stage and not the pre-deformed stage.     
 Similar ambiguities of independent claim 29 are found in independent claims 50, 68, and 89. Dependent claims 30-49,51-67, 69-88, and 90-106 are also rejected due to its dependency on rejected independent claims 29, 50, 68, and 89 respectively.   Additionally, regarding claims 33, 51, 72, and 90, “the bias is a material bias of the interacting portion” is vague and indefinite since the material itself in a static state does not produce a material bias as discussed above. 

Claim Rejections - 35 USC § 103

Claims 1-3, 5-16, and 18-106 are rejected under 35 U.S.C. 103 as being unpatentable over Secondino (US Patent no. 7306107, applicant’s previous patent) in view of Partington et al (US patent no. 10477966).  Secondino, applicant’s previous patent clearly discloses an organizer wall panel assembly comprising all the claimed features of applicant’s invention (see illustrations in the argument sections) except for the covering flange portion tapering rearwardly to a bottom panel edge portion, the bottom panel edge portion being resiliently deformable between an unbiased position, wherein the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane, and a biased position wherein the bottom edge portion is moved towards coplanar alignment with the second plane.  
Partington teaches a panel assembly (12) comprising a covering flange portion (54, figure 10) tapering rearwardly to a bottom panel edge portion (58, figure 10 or similarly 31, figure 4), the bottom panel edge portion (58) being resiliently deformable between an unbiased position to a biased portion wherein the bottom edge portion is moved towards coplanar alignment with a second plane (define by 54) to provide clamping pressure (column 5, lines 40-43).   It would have been obvious to one of ordinary skilled in the art to have modify the covering flange portion of Secondino such that the covering flange tapering rearwardly to a bottom panel edge portion wherein the bottom panel edge portion being resiliently deformable between an unbiased position to a biased portion wherein the bottom edge portion is moved towards coplanar alignment with a second plane to provide clamping pressure as taught to be desirable by Partington. 
Secondino and Partington combined does not disclose wherein the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane.   However, Partington discloses that “the clamp one side of the clamps will be pointed at an angle to ensure clamp is touching enough of the drawer wall or divider. In some embodiments, this angle may be between 0° to 10° (degrees), which helps provide additional support when placed on to a pull-out sliding drawer wall or divider. Naturally, these skilled in the art will recognize that these angles can be greatly varied, depending on the type of materials used or the particular proportions involved.” (column 6, lines 45-53). 
It would have been obvious to one of ordinary skilled in the art to have modify the bottom edge portion of Secondino and Partington combined such that the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane. It is dependent on the type clamping pressure needed as taught by Partington.  Such provision can be achieved without undue experimentation.
Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive.  Regarding 35 U.S.C. issue,  as discussed above,  applicant’s amendment to independent claims 29, 50, 68, and 89 have not cured the deficiencies discussed previously and currently.  Amended claim 29, lines 11-12, recitation of  “the interacting portion is bias to a pre-deformation configuration” is vague and indefinite and in contradiction to claim 19, lines 16-20  which defines  “deformation” is due to forwardly displacement or essentially ”bias” after pre-deformation stage.   The interacting portion is NOT biased to a pre-deformed configuration (figure 2) as recited in claim 29, lines 11-12.  The claimed “pre-deformation”/“predeflection” configuration or before deformation/deflection state of the material of the interaction portion, there is no “urging” or biasing force introduced and thus there can be no “bias”.  The material itself is in a static state.  The bias or force is nonexistent.  
Indeed, applicant defines “a pre-deformation configuration” as “the extending of the interacting portion from the front-facing surface is with the effect that the interacting portion is tapering rearwardly from the front-facing surface” (see figure 2) where there’s no force on the interacting portion.  Applicant then goes to recite “at least a portion of the interacting portion is deformable from the pre-deformation configuration for effectuating transitioning of the interacting portion to an interference-effective deformed configuration, wherein the transitioning includes a forwardly displacement of the first panel-defined interacting counterpart” (see claim 19, lines 16-20).   Thus biasing exists during the deformation stage and not the pre-deformed stage.
As discussed in the combination of Secondino and Partington rejection above, applicant’s previous patent to Secondino clearly discloses all the claimed features of applicant’s invention.  Examiner has further illustrated the parts for discussion purposes below.  
 Additionally, Secondino discloses the arm member (28) including a horizontally extending notch (29, figure 2 and further illustrated below) wherein the bottom panel edge portion including a rearward projection (42, see illustration below) adapted for resiliently mated positioning in the notch (29, figure 2 and further illustrated below) of the next lower panel positioned adjacent thereto; and wherein the rearward projection/ curved end (42) of the cover flange/leg (40) “snaps into the recess (29) of the previously secured organizer panel’s (10) lower hollow leg profile (28) using light pressure” (column 3, lines 28-31) which in essence indicate that the connection is a resilient mated positioning. Such resilient mated positioning indicates that the bottom panel edge portion (42) being resiliently deformable between an unbiased position (before snapping into the recess or notch 29), and a biased position (after projection 42 is snapped into recess with “light pressure’ as discussed in Secondino, column 3, lines 28-31) wherein the bottom edge portion is moved towards coplanar alignment with the second plane.

    PNG
    media_image1.png
    832
    1310
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    948
    1353
    media_image2.png
    Greyscale


Applicant has underlined and emphasized in the argument that “a first panel-defined interacting counterpart, including a rearwardly projection”; “the second panel-defined interacting counterpart including a notch” and “the projection of the first panel-defined interacting counterpart is received in the notch of the second panel-defined interacting counterpart” is recited in independent claims 29 with similar language in independent claims 50, 68, and 89.   As shown below Secondino clearly shows such features. 


    PNG
    media_image3.png
    563
    975
    media_image3.png
    Greyscale


Applicant’s improvement to his previous patent to Secondino is to increase the flexing of the covering flange portion by having it tapered rearwardly.  Such tapering essentially is increase the flexing of the covering flange portion which is similarly to increasing clamping action or flexing pressure.
Partington teaches such interference fitting via “clamping” action by having a the flange portion tapering to increase its flexing pressure. It would have been obvious to modify the covering flange portion of Secondino such that it tapers rearwardly as taught by Partington since such tapering of the flange has the well-known advantage of increasing flexing pressure.  

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boo and Pervan et al further demonstrate having a covering flange portion tapering rearwardly to a bottom panel edge for increasing the flexing pressure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc